Attorne({9SC 2 Ni EVGReanDEr@MsAssotiates Polument 5 Filed 01/30/20 Page 1 of 1 PagelD #: 24
Index # 2:20-CV-00227(DRH)(SIL)
Purchased/Filed: January 14, 2020

 

 

 

 

 

 

State of New York
Court: U. S. District
County: Eastern Dist.
AFFIDAVIT OF SERVICE - SECRETARY OF STATE
Maria Margarita Castro De Perez
Plaintiff(s)
against
La Famiglia Pizzeria Inc et al
Defendant(s)
STATE OF NEW YORK ) DESCRIPTION OF PERSON SERVED: Approx. Age: 55 Yrs.
COUNTY OF ALBANY )SS rs
CITY OF ALBANY ) Weight: 120 Lbs. Height: 5'0" Sex: Female Color of skin: _ White
Hair color: Blonde Other:
Robert Guyette , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
January 17, 2020 ,at 11:57AM _, at the office of the Secretary of State of the State of NY,

 

located at 99 Washington Ave, 6th Fl, Albany, New York 12231 deponent served:
Summons in A Civil Action & Complaint

 

on
La Famiglia Pizzeria Inc

 

the Defendant in this action, by delivering to and leaving with Sue Zouky
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office
of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant.

Sworn to before me on this

17th day of January 2020

     

Qo
Robert Guyette

Invoice-Work Order # 2001634
Attorney File# Perez

Commission Expires Jan 8, 2023
